--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.12
 
 
Product Design Agreement
 
This Agreement (“Agreement”) is entered into May 1st, 2007 (‘late “Effective
Date”) by and between PocketFinder LLC, a corporation residing at 4999 E. La
Palma Avenue Anaheim, CA., 92807 (“The Company”), and Aero Technology UK Ltd
(“The Contractor”) organized under the laws of Great Britain having a registered
address as 9A East Butts Road, Rugley, Staffordshire, England.
 
RECITALS
 
A.           The Company is the owner of certain patents, patent applications,
technology and intellectual property relating to personal apparatus for
receiving and transmitting radiotelephone communications and location based
services.
 
B.           The Contractor is undertaking to design for the Company the
required circuitry, software, mechanics and radio frequency generation and
reception functions required to realize the production of a cellular device for
receiving and transmitting radio telephone signals and location signals which
incorporates such patents, patent applications, technology and other
intellectual property and in accordance with the terms and conditions of this
agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the following mutual covenants and
agreements and promises, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each of the parties
hereto, the parties agree as follows.
 
1.           Definitions.
 
1.1           “Product” - refers to a fully functional two way cellular terminal
as described but not limited to the subject matter contained in but not limited
to Appendix I of this Agreement and as described to the Contractor by the
Company.
 
1.2           “Effective Delivery Date” - means the date on which the design and
all of the required elements of the design are in a complete state where they
can be handed over to the Company’s chosen manufacturer ready for immediate mass
production.
 
1.3           “Third Party Supplier” - refers to any person, Company, or
organization engaged by the Company or the Contractor to undertake any work in
connection with the design of the product.
 
1.4           “Improvement” - means any modification or revision relating to the
use of the product described in Appendix I of this Agreement whether discovered
or conceived or invented by the Company or Contractor or co-conceived,
co-invented or co-discovered by the Company and the Contractor, or by the
Company and a third party supplier or third party suppliers or by the Contractor
and any third party supplier or third party suppliers.
 
1

--------------------------------------------------------------------------------


 
1.5           “Technology” shall mean inventions (as defined in Section 1.7
below) and other know how and other intellectual property related to the Company
or otherwise incorporated in or used in connection with the design or
manufacture of the product.
 
1.6           “Confidential Information” shall mean the terms of this Agreement
and information related to the Company’s business disclosed to the Contractor by
the Company as a consequence of or through performance of services for the
Company, its subsidiaries or affiliates, whether or not related to the
Contractor’s specific work for the Company.  Confidential Information includes
all information related to any aspects of the Company’s business which is either
information not know by actual or potential competitors of the Company or is
proprietary information of the Company, whether of a technical nature or
otherwise.  Confidential Information includes Inventions (as defined in Section
1.7 below); know how, data, financial information and forecasts, product plans,
marketing plans and strategies, and customer lists.  Information shall be
considered, for purposes of this Agreement, to be Confidential Information if
not known by the trade generally, even though such information has been
disclosed to one or more third parties pursuant to license or distribution
agreements, joint development agreements, or agreements entered into by the
Company or any of its affiliates.  For purposes of this Agreement, information
shall not be considered confidential to the extent that such information is or
becomes, through no fault of the Contractor, part of the public domain, or such
information is lawfully furnished to the Contractor by a third party without
restriction or disclosure.
 
1.7           “Inventions” shall mean any and all inventions, data, drawings,
specifications, processes, methods, concepts, ideas, designs, circuits,
schematics, formulas, algorithms, trade secrets, trademarks, patents,
copyrights, works of authorship, mask works, developmental or experimental work,
processes, techniques, and improvements.
 
2.           Products & Services.
 
2.1           The Contractor agrees to design the Product for the Company.
 
2.2           The design shall include all of the required elements to realize a
fully functional Product, including but not limited to, the MMi, baseband,
protocol stack, radio frequency generation, GPS integration and reception
circuitry, printed circuit board(s), battery, battery management software,
drivers, controllers, outer-casing, logic programming key, required filtering
devices.
 
2.3           The Contractor shall carry out the design ensuring the Product
performs to as a minimum the specifications as set out in Appendix I of this
Agreement.
 
2.4           The Contractor shall design the Product, and then have the Product
successfully approved to the standards of’, and certificated by, the regulatory
bodies of the FCC, CE, IC and CCC.
 
2

--------------------------------------------------------------------------------


 
2.5           Key to the design shall be the bill of materials far the Product,
the bill of materials as set out in Appendix I attached hereto, is the target
cost for the bill of materials required to produce the Product.  The Contractor
shall provide a full bill of materials within sixty days from the start of this
Agreement, which shall be updated monthly.  The Contractor shall notify the
Company immediately in writing if the estimated bill of materials goes outside
the upper limit as shown in Appendix I hereto.
 
2.6           Throughout the design of the Product, the Contractor shall provide
the Company with copies of all drawings designs and other material as relates to
the Product.
 
2.7           The physical dimensions of the Product and the physical appearance
of the Product shall be exactly as shown on the selected illustration contained
in Appendix IV hereto.
 
2.8           Improvements to the Product additional to those features described
in Appendix I hereto may be agreed between the parties from time to time for
inclusion into the design of the Product; all such improvements must be approved
by the Company in writing to the Contractor.
 
2.9           The Contractor also undertakes if requested, to supply such other
services as will be required for the pre and mass production of the finished
Product, including without limitation, further design and improvement of the
Product, examples of such further products and services which may be required by
the Company are set out in Appendix III hereto.
 
2.10           In the course of the Product design, the Contractor shall not
make the Company liable for any royalty or licensing or other on going charges
for the use of any third party technology, components or other products or
services, within or related to the Product.  The use of such third party
technology products or services is strictly prohibited without the prior and
clear written instruction and authorization of the Company, failure to obtain
such authority shall render the Contractor solely liable for all such on going
royalty, licensing payments as may be levied against the Product by any third
party.  Contractor further agrees to defend, indemnify, and hold harmless the
Company against such claims from third persons.
 
3.           Quality Standards.
 
3.1           The Contractor shall complete all work associated with the design
of the Product to ISO 9001 : 2000 procedures, a quality manual will be
maintained by the Supplier and Manufacturer.
 
3.2           The Contractor will provide the finished design in line with the
specifications as set out in Appendix I hereto; these specifications shall be
the minimum acceptable to the Company with the Contractor constantly aiming to
improve on the specifications set out in Appendix I hereto.
 
3.3           The Contractor shall carry out sufficient oil air testing of the
Product in the USA/Canada and Europe as is required to establish the
satisfactory performance and stability of the Product.  The results of such on
air testing must be submitted to the Company for acceptance in writing.
 
3

--------------------------------------------------------------------------------


 
3.4           The Contractor warrants to the Company that the Product is not
subject to any design or intellectual property infringements resulting from
design of the Product.  The Contractor further agrees to defend, indemnify and
hold the Company harmless against any such claims.
 
3.5           If a chosen manufacturer reasonably refuses to manufacture the
Product as a result of design defect or deficiencies the Contractor shall
immediately and fully rectify such design defect at its own cost.
 
3.6           Within 30 days of this Agreement being signed by the parties, the
Company and the Contractor shall complete a project document file to be updated
on an ongoing basis as a history of the design by the Contractor, the format for
the document shall be agreed between the Company and the Contractor as shall the
frequency of updates.
 
3.7           If the Product develops a fault after manufacture resulting in a
Product recall or failure rate in the field in excess of 3%. the Company shall
have the right to die following:
 
a.           Examination by an independent body of the Product to determine if
such fault is a defect in manufacturing, component quality or design.
 
b.           Where such fault is determined to be as a result of the design of
the Product the Contractor shall, at its own cost, rectify such faults in the
design and also cover all costs associated with the re-working of die existing
Product in the field, in manufacture, in transit, or with the Company to rectify
such faults and defects.
 
3.8           At each of the milestones as set out in Appendix II attached
hereto, the Company shall receive a sample of the work carried out to date and
have the right to accept or reject such work in writing.
 
3.9           In addition to the written milestone sign-offs it is the
responsibility of the Contractor to get the Company’s written acceptance at all
stages of the design effecting the final performance of the product, including
but not limited to, final MMI (man machine interface), battery performance,
physical design form etc.  Any element of the design rejected by the Company
where the Contractor did not gain written sign-off from the Company shall be
rectified to the Company’s satisfaction at Contractor’s cost. The acceptance of
the design stages and the sign-off letters shall form part of the project
document as described in paragraph 35 herein.
 
4.           Contractor’s Representations.
 
4.1           Contractor represents and warrants to the Company as follows:
 
(i)           The Work will not infringe any copyright or other proprietary
right of any third party;
 
(ii)           No portion of the Work has been created or commenced prior to the
date of this Agreement; and
 
4

--------------------------------------------------------------------------------


 
(iii)           Contractor will not transfer or assign, directly or indirectly,
any right, title, or interest in or to the Work to any third party.
 
5.           Payments.
 
5.1           The Company agrees to pay the Contractor the amounts shown in
Appendix II hereto.
 
5.2           From time to time, the Company may purchase from the Contractor,
in conjunction with the Contractor, through the Contractor, or for the
Contractor, such items as are set out in Appendix III attached hereto.  The
purchase of such additional product,; or services shall be at the Company’s
discretion.  The Contractor shall not make the Company liable in any way for
further cost than listed in Appendix II attached hereto, without the prior
-written consent of the Company in the form of an official purchase order duly
signed and Authorized by a Company Officer issued to the Contractor or third
party as requested by the Contractor.
 
5.3           The Company agrees to pay for the FCC approval of the Product in
accordance with the payments set out in Appendix II, should the Product fail
either of these approvals or any other approval for which it is submitted at the
first examination by the approving body the Contractor shall pay for all
subsequent re submissions for approval until approval is granted by the
approving body.
 
5.4           All payments from the Company to the Contractor shall be made by
wired transfer; payments shall be made on or as close as practibly possible to
the dates shown in Appendix II attached hereto.
 
6.           Timescales.
 
6.1           Time shall be of the essence as set out in Appendix II of this
contract.  Failure of the Contractor to achieve the effective delivery date as
set out in Appendix II attached hereto, for the design of the Product, shall
render the Contractor liable to credit the Company the amount of 1% of the
Payments as set out in Appendix II hereto, such credits shall become due on the
first of each calendar month after the effective delivery date and be repeated
thereafter until the supplier delivers the finished Product ready for main
production.
 
6.2           Any delay in payments from the Company to the Contractor after the
agreed milestone date other than for rejection of work submitted shall be
considered as an extension to the effective delivery date without penalty to the
Contractor.
 
7.           Title.
 
7.1           Immediately upon execution of this Agreement, and through the
design of the Product by the Contractor, title to the design shall be in the
Company, this shall include but not be limited to all documentation, drawings,
software and any equipment or tools purchased, procured, or prepared by the
Contractor or the Company and held by the Contractor specifically for use in the
design of the Product.
 
5

--------------------------------------------------------------------------------


 
7.2           All approvals documentation shall be supplied in the name of the
Company.
 
7.3           If the Contractor becomes insolvent or ceases to trade, or is
unable to perform under this Agreement for any other reason, all material
including documentation, drawings, designs, software, tools and other items
procured or prepared specific to the fulfillment of this Agreement shall be
immediately delivered to Company.  Contractor shall not declare any items, tools
or other material procured specifically for the fulfillment of this Agreement as
assets of the Contractor’s business -- all such items, tools and other material
being property of the Company on loan to the Contractor.
 
7.4           If any of the events mentioned in Sections 7.3 or 10.2 occurs,
Contractor shall hand over the design in as complete a manner as possible where
an alternative supplier could reasonably be expected to carry on the design of
the Product.
 
7.5           The Contractor hereby assigns and agrees to assign to the Company
or its designee, without further consideration, the Contractor’s entire right,
title, and interest in and to all Inventions (as defined in Section 1.7 above)
made, conceived, or completed by the Contractor, individually or in conjunction
with others, resulting Exam work or consulting services performed by the
Contractor on behalf of the Company or from access to the Confidential
Information or property, whether or not patentable, copyrightable, or qualified
for mask work protection.  This assignment includes all rights to obtain,
register, enforce trade secrets, patents, copyrights, and trademark, fights, and
other intellectual property protection for such Inventions.  No rights are
reserved by the Contractor, and the Contractor irrevocably waives its moral
rights in any Invention.
 
7.6           The Contractor shall without royalty or further consideration
disclose to the Company all information with respect to any Inventions.
 
7.7           The Contractor when requested to do so by the Company, promptly
execute and assign any and all applications, assignments and other instruments
which die Company shall deem necessary to apply for and obtain patents,
trademarks, copyrights, trade secrets, mask work rights in the United States and
in foreign countries, for the Inventions, and convey to the Company or to the
Company nominee the sole and exclusive right, title and interest in and to the
Inventions or the patents, trademarks, copyrights, trade secrets, mask work or
applications of any of the foregoing.
 
7.8           The Contractor shall when requested to do so by the Company,
deliver promptly to the Company evidence for infringement or infringement
purposes or other legal proceedings and testify in any interference or other
legal proceedings which relates to any matters on which the Contractor has
provided services to the Company.
 
7.9           The Contractor and the Company expressly agree that the Product is
a “work made for hire,” and the Contractor expressly waives and relinquishes any
and all authorship, copyright, ownership, or other statutory or common law
claims to the Product, or any interest or rights in the Product, except only the
right to be paid in accordance with the Agreement.  The Contractor further
agrees that in the event it is subsequently determined in a legal proceeding
that notwithstanding the foregoing language, the Contractor retains any right,
title, or interest in or to the Product, the Contractor irrevocably agrees to
sell, transfer, and assign any and all such right, title, or interest to the
Company, immediately upon the Company’s request, for the sum of One Dollar ($1).
 
6

--------------------------------------------------------------------------------


 
8.           Procurement From Third Parties.
 
8.1           In respect of the Company making purchases from third parties
where the Contractor has specified the third party and the product or service
required as part of the design or production of the Product, the liability for
the suitability of the product or service shall rest with the Contractor who
shall pay for the purchase of subsequent replacement products or services as
required directly as a result of the unsuitability of product:  purchased by the
Company under the direction of the Contractor.  This shall apply to all
purchases from third parties where the Company has been instructed by the
Contractor and in particular to, but not limited to the procurement of plastic
molding tools, software, reference designs, components test equipment and the
like.
 
8.2           The Contractor will notify the Company within 60 days from the
commencement of this Agreement of all additional products and services that will
be required to put the Product in mass production on the effective delivery
date, this shall include but not be limited to plastics tooling, jigs, software,
components list etc.  The Contractor will liaise directly with the Company’s
chosen manufacturer to ensure the suitability and compatibility of all such
additional products and service.
 
9.           Confidentiality.
 
9.1           The Contractor shall hold all Technology (as defined in Section
1.6) and Confidential Information (as defined in Section 1.7 above) in strict
confidence and shall not disclosure confidentiality regarding all aspects of the
product’s design, including without limitation, the Technology (as defined in
Section 1.6 above), and shall not disclose such information to any third persons
absent prior written authorization by the Company.  Except as required in the
Contractor’s duties for the Company, the Contractor will never directly or
indirectly use, disseminate, disclose, lecture upon, or publish articles
concerning Technology or Confidential Information.
 
9.2           The Contractor shall ensure that all sub-contractors and third
party suppliers to the Contractor complete and sign a non-disclosure agreement
(see Appendix V “Non-Disclosure Agreement”).
 
10.           Competitive Activities.
 
10.1           The Contractor shall not utilize any of the Company’s technology
or designed hardware or software in any other product for any third party
product the Contractor may design in the future.
 
10.2           Contractor acknowledges and agrees that its breach of any of the
terms set forth in this Agreement, including Sections 7, 8, 9, 10, 11, 12.3 and
13.19 would cause irreparable and permanent injury to the Company, which
injuries could not be adequately compensated by any monetary award. Contractor
further agrees that if such breach occurs, the Company shall have the right, in
addition to monetary remedies, to seek immediate and permanent injunctive relief
against Contractor.
 
7

--------------------------------------------------------------------------------


 
11.           Indemnity.
 
11.1           The Contractor shall indemnify and hold the Company and its
officers and employees harmless from any and all claims, causes of action,
expenses, damages, and liabilities which may incur arising from Contractor’s or
its personnel’s unauthorized acts.
 
12.           Term & Termination.
 
12.1           This Agreement shall conic into effect upon the date of the first
payments being received by the Contractor or on the date of signature whichever
is sooner.  This Agreement and all of Contractors obligations hereinafter shall
remain in force for the life of the products designed by the Contractor as
described in Appendix I hereto.
 
12.2           The Company reserves thee right to terminate this Agreement at
any time without reason by giving not less than 3 months written notice to the
Contractor and by paying all monies due to the Contractor up to and including
the next due milestone payment.
 
12.3           Such termination shall not release the Contractor from any of the
agreed terms and conditions regarding title (see Section 7 “Title”),
confidentiality (see Section 9 “Confidentiality”), competitive activity (see
Section 10 “Competitive Activities”), indemnity (see Section II “Indemnity”),
and power (see Section 13.19 “Limitation of Powers”) contained in this
Agreement.
 
12.4           The Contractor accepts this Agreement in whole for the completion
of the Product’s design; the Contractor shall not have the option to terminate
this Agreement other than in the event of the Company becoming bankrupt or
insolvent.
 
13.           Miscellaneous.
 
13.1           Binding Effect.  This Agreement will be binding upon and will
inure to the benefit of each party and, if applicable, their respective
successors and assigns; provided, however, that, absent prior written
authorization by Company, Contractor may not assign any of its rights or
delegate any of its obligations tinder this Agreement and any purported
assignment or delegation will be void.
 
13.2           Assignment.  Contractor expressly acknowledges and agrees that
(1) Company has the absolute right to assign its rights under this Agreement to
PocketFinder, LLC; and (2) Company, or its assignee, PocketFinder, LLC, may
assign its rights under this Agreement to such other persons upon the written
consent of Contractor, which consent shall not be unreasonably withheld.
 
13.3           Notices and Demands.  All demands or notices under or related to
this Agreement will be in writing and mailed or hand-delivered to the respective
party hereto at the address specified below or such other address as will have
been specified in a written notice.  Any demand or notice mailed will be mailed
first-class mail, postage-prepaid, return receipt-requested and ,will be
effective upon the earlier of (a) actual receipt by the addressee, and (b) the
date shown on the return-receipt. Any demand or notice not mailed will be
effective upon actual receipt by the addressee.
 
8

--------------------------------------------------------------------------------


 
 
Company:
PocketFinder, LLC

 
4999 E. La Palma Ave., Anaheim, CA. 92807

 
Attn:  Joseph Scalisi

 
 
Contractor:
Aero Technology UK Ltd.

 
9A East Butts Road, Rugley, Staffordshire, England

 
Attn:  David Butler

 
13.4           Jurisdiction; Choice; of Law.  The parties agree and acknowledge
that this Agreement has been entered into in the County of Orange, California
and that such county shall be the exclusive venue for any litigation related to
or arising from this Agreement.  Further, the Contractor expressly acknowledges
and agrees that it has sufficient contacts with California to make it subject to
personal jurisdiction within California with respect to any dispute between the
Company and the Contractor, and the Contractor expressly consents to such
jurisdiction.  The parties further acknowledge and agree that this Agreement and
the rights and obligations of the parties hereunder will be construed in
accordance with and governed by the laws of California, without giving effect to
the choice of law rules of California.
 
13.5           Arbitration.  The parties agree that upon the written demand of
any party, whether made before or after the institution of any legal
proceedings, but prior to the rendering of any judgment in that proceeding, all
disputes, claims and controversies between them, whether individual, joint, or
class in nature, arising from this Agreement or otherwise, including, without
limitation, contract disputes and tort claims, shall be resolved by binding
arbitration pursuant to the Commercial Rules of the American Arbitration
Association.  Any arbitration proceeding held pursuant to this arbitration
provision shall be conducted in the city nearest Company’s address having an AAA
regional office, or at any other place selected by mutual agreement of the
parties.  This arbitration provision shall not limit the right of either party
during any dispute, claim or controversy to seek, use, and employ ancillary or
preliminary rights and/or remedies, judicial or otherwise, for the purposes of
realizing upon, preserving, protecting, and its rights under this Agreement,,
and any such action shall not be deemed an election of remedies.  Such remedies
include, without limitation, obtaining injunctive relief or a temporary
restraining order.  Judgment upon any award rendered by any arbitrator may be
entered in any court having jurisdiction.  Nothing in this arbitration provision
shall preclude any party from seeking equitable relief from a court of competent
jurisdiction.  The statute of limitations, estoppel, waiver, lathes and similar
doctrines which would otherwise be applicable in an action brought by a party
shall be applicable in any arbitration proceeding, and the commencement of an
arbitration proceeding shall be deemed the commencement of any action for these
purposes, The Federal Arbitration Act (Title 9 of the United States Code) shall
apply to the construction, interpretation, and enforcement of this arbitration
provision.
 
13.6           JURY WAIVER.  THE PARTIES HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR ANY
OTHER RELATED DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO EACH PARTY TO
ENTER INTO THE AGREEMENT.
 
9

--------------------------------------------------------------------------------


 
13.7           Due Authorization.  Each of the parties represents warrants and
covenants to the other that it has the full right, power and authority to enter
into this Agreement and there is nothing that would prevent it from performing
its obligations under the terms and conditions imposed on it by this
Agreement.  The execution, delivery and performance of this Agreement have been
duly authorized by all of its necessary corporate and stockholder action and
constitutes a valid and binding obligation of it, enforceable against it in
accordance with the terms hereof and any and all consents required to be
obtained have been obtained.
 
13.8           Duty to Act in Good Faith.  Each of the parties to this Agreement
agrees to act in good faith with respect to all of its rights, privileges,
duties and obligations under this Agreement.
 
13.9           Time of Essence; Time for Performance.  Time is of the essence
with regard to each provision of this Agreement as to which time is a
factor.  Whenever any performance under this Agreement is stated to be due on a
day other than a business day or whenever the time for taking any action under
this Agreement would fall on a day other than a business day, then unless
otherwise specifically provided in this Agreement, the due date for such
performance or the time for taking such action, as the case may be, will be
extended to the next succeeding business day.
 
13.10         Severability.  If any provision or any part of any provision of
this Agreement is unenforceable, the enforceability of the other provisions and
the remainder of the subject provision, respectively, will not be affected and
they will remain in full force and effect.
 
13.11         Entire Agreement.  This Agreement embodies the entire agreement,
and understanding between the parties relating to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and understandings, whether
written or oral, between the parties relating to the Subject matter hereof.
 
13.12         Headings; References.  The headings at the beginning of each
section of this Agreement, appendices, attachments. and/or exhibits, are solely
for convenience and are not part of the Agreement.
 
13.13         Number and Gender.  In this Agreement, the singular will include
the plural and vice versa and each gender will include the other.
 
 l3.14         Construction.  This Agreement is the product of negotiation and
preparation by and among the parties hereto and their respective attorneys.  The
parties expressly acknowledge and agree that this Agreement shall not be deemed
prepared or drafted by any one party and will be construed accordingly,
 
13.15         Representation.  Each party is represented by independent legal
counsel or has been advised to seek the advice of independent legal counsel and
executes this Agreement acting upon their independent judgment and/or upon the
advice of their respective independent legal counsel, without any
representation, express or implied, of any kind or nature, except as only
specifically set forth herein.
 
13.16         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same agreement.
 
13.17         Modification.  This Agreement may be modified or amended only by
mutual written consent of the parties.
 
13.18         Legal Relationship.  The Contractor shall be an independent
contractor with respect to the Company and shall not be an employee or agent of
the Company. The Contractor shall not be entitled to benefits, compensation, or
shares of stock from the Company except as set forth in this Agreement and shall
in no event to any fringe benefits payable to employees of the Company.
 
13.19         Limitation of Powers.  Neither the Contractor nor its personnel
shall have the authority to act as an agent or representative of the Company in
dealing with third parties.  The Contractor and its employees are independent
contractors, and not employees, agents or representatives of the Company.  The
Contractor mid its personnel shall have no authority to bind the Company to
contracts or incur any other legal obligation on the Company’s behalf, and any
such contracts or obligations so incurred by the Contractor or its personnel
shall be void.  The Contractor shall at all times represent and disclose to
third parties that it is an independent contractor of the Company, and not all
agent or representative of the Company.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.
 

POCKETFINDER, LLC      AERO TECHNOLOGY UK LTD   (The Company)     (The
Contractor)            
/s/ Joseph Scalisi
   
/s/ David Butler
 
Title:  President
   
Title: Managing Director
 
Date:  May 1, 2007  
   
Date: _________________________
 

                                                                                 
10

--------------------------------------------------------------------------------


 
Appendix I
 
The Product - PocketFinder
 
The PocketFinder shall be a personal cellular device capable of receiving
incoming data messages from a remote party and responding to such messages with
a data message containing the devices current location information obtained
using GPS technology as discussed with and described to the Contractor.
 
Initial Specification Target
 
Ÿ           GSM/GPRS/SMS - Available In 900/1800 & 850/1900
Ÿ           On Board GPS
Ÿ           Approx Dimensions:  35mm DIA x 15 min Width
Ÿ           Weight:  55 grains
Ÿ           Stand by / in use time:  200 hrs
Ÿ           Battery:  3.7V Li-ion, 480mAh
Ÿ           Charger Input:  DC5.2V, 600mA Output:  DC 4.2V, 400mA
Ÿ           V-SIM or Permanent Mini SIM (3/1.8V)
Ÿ           Ambient Temp Range - 20 degrees to + 200 degrees
Ÿ           Water Proof
Ÿ           Extreme Shock Resistant
Ÿ           Inductive Charge System
Ÿ           FCC, CE, IC, CCC and PTCRB approvals
 
11

--------------------------------------------------------------------------------


 
Appendix II
 
Payment &Timescales
 
The Company shall pay to the Contractor the total of $1,200,000 USD and 250,000
common shares of company stock in the following manner:
 
1)
$25,000 USD Start of project (Stage 1) Black box testing unit:  Due date - Aug
31 2007 -6 50,000 shares

 
2)
$250,000 USD on completion of 250 Enfora GPRS devices + 50,000 shares (Stage 2)

 
3)
$250,000 USD on completion of pre-production run + 50,000 shares (Stage 3) Pilot
run(l):  Due date - Oct 31st, 2007

 
4)
$250,000 USD on completion of 1000 unit initial production run + 50,000 shares
(Stage 4) Pilot run for Gov approvals:  Due date - Nov 30th 2007

 
5)
$200,000 USD on completion of initial PO manufacturing + 50,000 shares (Stage 5)
: Due date - Jan 4th 2008

 
Further Payments may include the following:
 
ADDITIONAL GSM LICENSING COSTS / IPR COSTS
 
ADDITIONAL FCC/CE/Cl APPROVALS
 
ADDITIONAL SAMPLES OR PRODUCTION UNITS
 
ADDITIONAL WORK NOT COVERED IN INITIAL SPECIFICATION
 
12

--------------------------------------------------------------------------------


 
Appendix III
 
Procurement of Additional Products & Services
 
The Company may from time to time procure additional products and services
required to see the product into mass production additional to those set out in
Appendix II.
 
 
13

--------------------------------------------------------------------------------


 
Appendix IV
 
PRODUCT IMAGES
 
 
14

--------------------------------------------------------------------------------


 
Appendix V
 
All third party suppliers of the Contractor actively involved in the design of
the product shall duly execute a copy of the following NON-DISCLOSURE AGREEMENT:
 
 
15

--------------------------------------------------------------------------------


 
NON-DISCLOSURE AGREEMENT
 
THIS NON-DISCLOSURE AGREEMENT (“NDA”) is hereby executed and effective as of May
15th 2007 (“The Effective Date”) by and between PocketFinder, LLC, a business at
4999 East La Palma Avenue, Anaheim, CA. 92807 (“Principal”), and Aero Technology
UK Ltd conducting business at 9A East Butts Road, Rugley, Staffordshire, England
(“Recipient”), for the purpose of protecting Principal’s pending or vested
patent rights, trademark rights, copyrights, and any other intellectual property
rights, and any proprietary information rights wherein the proprietary
information rights include, but are not limited to, Principal’s private and
confidential business information related to any business discussions
anticipated by this NDA (“Subject Matter”) and is disclosed solely for the
purpose of exploring a potential business relationship.
 
Any information (‘‘Information”), related to Subject Matter, to be provided to
Recipient by Principal, hereunder, is deemed to be proprietary to, and
confidential by, Principal, and is disclosed by Principal to Recipient solely
for the purpose of fabricating a prototype or Product.
 
In consideration of the disclosures of Information made by Principal, the
parties agree as follows:
 
1.           Recipient agrees that it will not, except with the prior written
permission of Principal, release, disclose, nor publish the Information
delivered to, or made available to. Recipient in accordance with this NDA.
 
2.           Recipient further agrees to receive such Information solely for
purposes provided in this NDA and. to make no further use of Information except
as agreed to in writing by Principal.  Both parties agree that, for a period of
fifteen (15) years from the signing of this NDA, Recipient shall not enter into
any NDA with, or negotiate with, any third party concerning Subject Matter of
this NDA.
 
3.           Recipient agrees to use at least the same degree of reasonable care
for protecting and for preventing disclosure of the existence of this NDA or of
Information supplied by Principal under this NDA to any third party as Recipient
uses for protecting and for preventing disclosure of its own most confidential
and proprietary information of whatever nature.  The obligation to protect and
to prevent disclosure under this NDA shall continue for a term of fifteen (15)
years from the date of last communication of Information hereunder, except where
the Recipient can show that such Information has been known publicly at the time
of disclosure, already developed by the Recipient at the time of disclosure
without reference to the Subject Matter, prior written authorization to disclose
and has been duly executed by the Principal, or Principal has already disclosed
such information to a third party at time of disclosure on a non-confidential
basis.
 
4.           Recipient agrees to disclose the Information to only those of its
employees who have a need to know for the purposes herein set forth. Recipient
will inform its employees, to whom such Information is disclosed, of the
confidential nature of the Information and of this NDA, and of their personal
obligation not to disclose nor use such Information except as herein provided.
 
16

--------------------------------------------------------------------------------


 
5.           Recipient and Principal agree that this NDA or any acts pursuant
hereto shall constitute neither a joint venture nor a partnership relationship
between the parties and that this NDA may not be modified except upon written
amendment which has been duly executed by authorized representatives of both
parties.
 
6.           All writings, machine readable data, electronic records, verbal
communication records, non-verbal communications (for instance, photographs,
micrographs, recorded images, schematic, tables, spreadsheets, graphs, and
drawings), audio recordings, video recordings, or audiovisual recordings
(“Writings”), containing Information provided pursuant to this NDA, and any and
all copies of such Writings, made by Principal, shall be and remain the property
of Principal and shall be returned to Principal immediately upon request, or
shall be destroyed after they are no longer useful for the purpose of the
disclosure.
 
7.           Nothing in this NDA shall be construed as granting or conferring
any license or right, whether express or implied, in any invention, discovery,
or improvement, arising from Information, other than as expressly herein
recited.  Nothing in this NINA shall be construed as assigning any interest,
whether express or implied, in any invention, discovery, or improvement, arising
from Information, other than as expressly herein recited.
 
8.           Principal warrants that he has the right to disclose Information
hereunder provided.
 
9.           Recipient and Principal agree that this NDA shall be applied,
construed, and enforced in accordance with the laws of the State of California,
excluding giving effect to the choice of’ law rules of’ California.  The parties
agree and acknowledge that this NINA has been entered into in the County of
Orange, California and that such county shall be the exclusive venue for any
litigation related to or arising from this NDA.  Further, the Contractor
expressly acknowledges and agrees that it has sufficient contacts with
California to make it subject to personal jurisdiction within California with
respect to any dispute between the Company and the Contractor, and the
Contractor expressly consents to such jurisdiction.  The parties further
acknowledge and agree that this NDA and the rights and obligations of the
parties hereunder will be construed in accordance with and governed by the laws
of California, without giving effect to the choice of law rules of California.
 
10.         The parties agree that upon the written demand of any party, whether
made before or after the institution of any legal proceedings, but prior to the
rendering of any judgment in that proceeding, all disputes, claims and
controversies between them, whether individual, joint, or class in nature,
arising from this NDA or otherwise, including, without limitation, contract
disputes and tort claims, shall be resolved by binding arbitration pursuant to
the Commercial Rules of the American Arbitration Association, Any arbitration
proceeding held pursuant to this arbitration provision shall be conducted in the
city nearest Company’s address having an AAA regional office, or at any other
place selected by mutual agreement of the parties.  This arbitration provision
shall not limit the right of either party during any dispute, claim or
controversy to seek, use, and employ ancillary or preliminary rights and/or
remedies, judicial or otherwise, for the purposes of realizing upon, preserving,
protecting, and its rights under this NDA, and any such action shall not be
deemed an election of remedies.  Such remedies include, without limitation,
obtaining injunctive relief or a temporary restraining order. Judgment upon any
award rendered by any arbitrator may be entered in any court having
jurisdiction.  Nothing in this arbitration provision shall preclude any party
from seeking equitable relief from a court of competent jurisdiction.  The
statute of limitations, estoppel, waiver, laches and similar doctrines which
would otherwise be applicable in an action brought by a party shall be
applicable in any arbitration proceeding, and the commencement of an arbitration
proceeding shall be deemed the commencement of any action for these
purposes.  The Federal Arbitration Act (Title 9 of the United States Code) shall
apply to the construction, interpretation, and enforcement of this arbitration
provision.
 
17

--------------------------------------------------------------------------------


 
11.           THE PARTIES HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG ‘THEM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS NDA OR ANY OTHER RELATED
DOCUMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT TO EACH PARTY TO ENTER INTO
THE NDA.
 
IN WITNESS WHEREOF, the parties have caused this NDA to be executed by their
duly authorized representatives.
 

POCKETFINDER, LLC      AERO TECHNOLOGY UK LTD   (The Principal)      (The
Recipient)                      
/s/ Joseph Scalisi 
   
/s/ David Butler
 
Title:  President  
   
Title:  Managing Director
 
Date:  May 1, 2007  
   
Date: _________________________
 

 
                                                                          
18
 
                                                         